Appeal by defendant from a judgment of the County Court, Westchester County (Marasco, J.), rendered October 12,1982, convicting him of criminal possession of stolen property in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The issue of entrapment was not raised during the course of the trial and was therefore not preserved for review. In any event, we see no merit to the contention that defendant was entrapped. Mollen, P. J., Weinstein, Rubin and Boyers, JJ., concur.